DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

 Response to Amendment
	Applicant’s amendment filed on 07/08/2022 has been entered. Claims 1-25 are still pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10-11, 13-17, 19-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachanas (US 20190385293) in view of Kubo (US 20200177763) and Nakamura (US 20130301067).
Regarding claim 1, Trachanas teaches an information processing apparatus that causes a job processing apparatus to execute a job (p0010: print products in a printing material processing machine), the information processing apparatus comprising: 
at least one processor or at least one circuit that causes the information processing status to function as:
a receiving unit that receives required quality data (p0026);
an analyzing unit that analyzes required quality data received by the receiving unit (p0026: When the threshold is exceeded, the printed sheets to be inspected..); and 
a notification unit that notifies, based on an analysis result of the required quality data analyzed by the reception unit, a user that an output product output by executing the job needs to be inspected by an inspection apparatus which is different from the job processing apparatus (p0026: When the threshold is exceeded, the printed sheets to be inspected and p0010: outside the printing machine for an external inspection of images outside the printing machine). 
Trachanas does not explicitly disclose a notification unit that notifies, based on an analysis result of the required quality data analyzed by the reception unit, a user that an output product output by executing the job needs to be inspected by an inspection apparatus.
Kubo teaches a notification unit that notifies, based on an analysis result of the required quality data analyzed by the reception unit (p0003: reading apparatus detects printed matter that may have a problem with print) , a user that an output product output by executing the job needs to be inspected by an inspection apparatus (p0003: problem with print quality, the reading apparatus notifies the user…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Trachanas, and to include notify a user there is need for the inspection, in order to efficiently detecting a reference image that may be included in printed matter output from an image forming apparatus suggested by Kubo (p0011).
Trachanas in view of Kobo does not teach Wherein the inspection apparatus is different from the information processing apparatus that notifies the user.
Nakamura teaches Wherein the inspection apparatus is different from the information processing apparatus that notifies the user (p0004: offline inspection system is configured to form image data on a sheet, output the sheet to the outside of an image forming apparatus, and then pass the sheet through an image quality inspection device apart from the apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Trachanas in view of Kobo, to include wherein the inspection apparatus is different from the information processing apparatus that notifies the user, in order to preventing degrade inspection accuracy in inspecting images including print defects suggested by Nakamura (p0005).

Claims 20 has been analyzed and rejected with regard to claim 1 and in accordance with Trachanas’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0026). 

Regarding claim 3, Trachanas teaches the information processing apparatus according to claim 1, at least one processor or at least one circuit that causes the information processing status to function a:s a determination unit configured to determine whether the inspection apparatus is an inspection apparatus connected with the network or an inspection apparatus unconnected with the network (p00010: inline inspection system, or external inspection of images outside the printing machine), wherein, in a case where the inspection apparatus is determined to be the inspection apparatus unconnected with the network by the determination unit, the notification unit notifies the user that the output product output by executing the job needs to be inspected by the inspection apparatus unconnected with the network (p0026: When the threshold is exceeded, the printed sheets to be inspected and p0010: outside the printing machine for an external inspection of images outside the printing machine and p0004), and wherein, in a case where the inspection apparatus is determined not to be the inspection apparatus unconnected with the network by the determination unit, the notification unit does not notify the user that the output product output by executing the job needs to be inspected by the inspection apparatus unconnected with the network ( p0004: If that process finds deviations between the print products created in the production run and the digital reference, the operator is alerted to the deviations, ie, only notify user when there is quality issue).

Regarding claim 10, Trachanas teaches the job processing system according to claim 1, wherein the job is a print job (abstract). 

Regarding claim 25, Trachanas teaches the information processing apparatus according to claim 22, wherein the job is a print job (abstract).

Regarding claim 11, the structural elements of apparatus claim 1 perform all of the steps of method claim 11. Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 13, the structural elements of apparatus claim 3 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 3.

Regarding claim 4, Trachanas in view of Kubo teaches the information processing apparatus according to claim 1, wherein the notification unit notifies the user (Kubo: p0003) that the output product output by executing the job needs to be inspected by the inspection apparatus which is different from the job processing apparatus, by printing information indicating necessity of an inspection (p0010: outside the printing machine for an external inspection of images outside the printing machine and p0004 and Kubo).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 5, Trachanas in view of Kubo teaches the information processing apparatus according to claim 1, wherein the notification unit notifies the user that the output product output by executing the job needs to be inspected (Kubo:p0003) by the inspection apparatus which is different from the job processing apparatus, by displaying information indicating necessity of an inspection (Trachanas: p0026). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 6, Trachanas in view of Kubo teaches the information processing apparatus according to claim 1, wherein the notification unit notifies the user of identification information about the job and that the output product output by executing a job identified by the identification information needs to be inspected by the inspection apparatus which is different from the job processing apparatus (Kubo:p0003 and Trachanas: p0026).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 7, Trachanas in view of Kubo teaches the information processing apparatus according to claim 1, wherein the notification unit notifies the user of apparatus information about the job processing apparatus and that the output product output by executing the job needs to be inspected by the inspection apparatus which is different from the job processing apparatus (Kuto:p003 and Trachanas: p0026).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claims 9/24, Trachanas teaches information processing apparatus according to claims 1/22, wherein the required quality data is Print Requirement eXchange (PRX) (p0026), Trachans does not explicitly teach PRX data format, Changing data format to Print Requirement eXchange (PRX) would have been a matter of choice in design since the claimed structures and the function they perform are the same as the prior art. In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995) citing In re Gal, 980 F.2d 717, 719, 25 USPQ2d 1076, 1078 (Fed. Cir. 1992).  See also stare decisis regarding changes in size or proportion in MPEP § 2144.04.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to Changing data format to Print Requirement eXchange (PRX).   Applicant has not disclosed that using PRX provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well.

Regarding claim 19, the structural elements of apparatus claim 9 perform all of the steps of method claim 19. Thus, claim 19 is rejected for the same reasons discussed in the rejection of claim 9.

Regarding claim 14, the structural elements of apparatus claim 4 perform all of the steps of method claim 14. Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 4.

Regarding claim 15, the structural elements of apparatus claim 5 perform all of the steps of method claim 15. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 5.

Regarding claim 16, the structural elements of apparatus claim 6 perform all of the steps of method claim 16. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 6.

Regarding claim 17, the structural elements of apparatus claim 7 perform all of the steps of method claim 17. Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 7.

Regarding claim 22, claim 22 recites similar subject matter as claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 21, Trachanas in view of Kubo and Nakamura teaches the information processing apparatus according to claim 1, wherein the inspection apparatus is an inspection apparatus unconnected with the job processing apparatus via a sheet conveyance path (Nakamura: p0004: offline inspection system).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachanas in view of Kubo and Nakamura as applied to claim 1 above, and further in view of Ikuta (US 20200096925).
Regarding claim 2, Trachanas in view of Kubo and Nakamura teaches information processing apparatus according to claim 1, wherein information processing apparatus transmits a job to the job processing apparatus via a network to cause the job processing apparatus to execute the job, and wherein the inspection apparatus is an inspection apparatus unconnected with the network (p0004: in-line inspection systems).
Trachanas does not explicitly disclose the job processing system according to claim 1, wherein the job processing system transmits a job to the job processing apparatus via a network to cause the job processing apparatus to execute the job
Ikuta teaches information processing apparatus according to claim 1, wherein information processing apparatus transmits a job to the job processing apparatus via a network to cause the job processing apparatus to execute the job (200 in fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Trachanas in view of Kubo and Nakamura, and to include wherein the job processing system transmits a job to the job processing apparatus via a network to cause the job processing apparatus to execute the job, in order for user submit job over network.

Regarding claim 12, the structural elements of apparatus claim 2 perform all of the steps of method claim 12. Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 2.

Claims 8, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachanas in view of Kubo and Nakamura as applied to claim 1 above, and further in view of Madden et al. (20150356717).

Regarding claim 8, Trachanas in view of Kubo and Nakamura teaches information processing apparatus according to claim 1, wherein the inspection apparatus is an apparatus configured to inspect a barcode, and wherein, based on the required quality data received by the reception unit, the notification unit notifies the user that a barcode printed on the output product output by executing the job needs to be inspected by the inspection apparatus(Kubo:p0003 and Trachanas: p0026). But failed to teach inspect barcode.
Madden teaches inspect barcode (p0036: the inspection tools include a tool for barcode testing…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Trachanas in view of Kubo and Nakamura, and to include inspect barcode, in order to achieve a greater degree of automation and reliability in the inspection process suggested by Madden (p0003).

Regarding claim 18, the structural elements of apparatus claim 8 perform all of the steps of method claim 18. Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 8.

Regarding claim 23, (New) claim 23 recites similar limitations as claim 8, therefore it is rejected for the same reason as claim 8.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
	Regarding to claim rejections for 35 USC § 112
The claim rejections are removed because of the claim amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677